      Case 3:20-cv-05762-MAS-TJB Document 38 Filed 06/02/21 Page 1 of 2 PageID: 487




                                               State of New Jersey
PHILIP D. MURPHY                            OFFICE OF THE ATTORNEY GENERAL                                      GURBIR S. GREWAL
    Governor                              DEPARTMENT OF LAW AND PUBLIC SAFETY                                     Attorney General
                                                    DIVISION OF LAW
SHEILA Y. OLIVER                                       25 MARKET STREET                                         MICHELLE L. MILLER
   Lt. Governor                                            PO Box 112                                                 Director
                                                   TRENTON, NJ 08625-0112


                                                   June 2, 2021

       VIA ECF
       Honorable Tonianne J. Bongiovanni, U.S.M.J.
       Clarkson S. Fisher Federal Bldg.
            & U.S. Courthouse
       402 East State Street
       Trenton. New Jersey 08608
       (609) 989-2065

                      Re:     Federal Law Enforcement Officers Association, et
                              al. v. Gurbir Grewal, et al.
                              Civil Action No.: 20-05762 (MAS-TJB)

       Dear Judge Bongiovanni:

            This office represents the Defendants in the above-referenced
       matter. Defendants respectfully request the court enter the below
       schedule for the remaining motion practice in this matter.
       Plaintiffs’ counsel, Stephen M. Orlofsky, Esq., Nicholas C.
       Harbist, Esq, and Michael R. Darbee, Esq., have graciously
       consented to this proposed motion schedule.

             Defendants’ Opposition to Plaintiffs’ Motion for Summary
              Judgment and Cross-Motion for Summary Judgment due on June
              28, 2021; and
             Plaintiffs’ Reply to Defendants’ Opposition and Opposition to
              Defendants’ Cross-Motion due on July 19.

                  Thank you for your attention in this matter.




                            HUGHES JUSTICE COMPLEX • TELEPHONE: (609) 376-2998• FAX: (609) 777-3607
                                            Email: tasha.bradt@dol.lps.state.nj.us
                       New Jersey Is An Equal Opportunity Employer • Printed on Recycled Paper and Recyclable
Case 3:20-cv-05762-MAS-TJB Document 38 Filed 06/02/21 Page 2 of 2 PageID: 488


                                                              June 2, 2021
                                                                    Page 2

                             Respectfully Submitted,

                             GURBIR S. GREWAL
                             ATTORNEY GENERAL OF NEW JERSEY


                             By:__s/Tasha Marie Bradt
                             Tasha Marie Bradt
                             Deputy Attorney General


C:    Stephen M. Orlofsky, Esq.
      Nicholas C. Harbist, Esq.
      Michael R. Darbee, Esq.
      Blair A. Gerold, Esq.
